Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS WITHDRAWN FROM CONSIDERATION
Claims 28, 40, 41, 44, 46, 48, 50, 59, 130-133, and 135 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 8, 2019.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

COMMENT REGARDING THE IDS FILED December 7, 2020
Regarding the Information Disclosure Statement filed December 7, 2020: (1) Reference 29 has not been considered because no copy of the reference is in the USPTO file; (2) Reference 67 has not been considered because the copy in the USPTO file is illegible; (3) References 75 and 77 have not been considered because no English Language Translations of the references are in the USPTO file; (4) Reference 86 has not been considered because no copy of the reference is in the USPTO file.  See MPEP 609.

PROVISIONAL NON-STATUTORY DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 8, 16, 20, 23, 24, 90, and 1109-1114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-46 of copending Application No. 16/459,444. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7, 8, 16, 20, 23, 24, 90, and 1109-1114 are generic to claims 21-46 of copending Application No. 16/459,444.  Applicants did not argue this rejection in the communication filed December 7, 2020.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

REJECTION OF CLAIMS UNDER 35 U.S.C. § 103
Claims 1-4, 7, 8, 16, 20, 23, 24, 90, and 1109-1114 are rejected under 35 U.S.C. 103 as being unpatentable over Weissleder et al (WO 2014/200767).  Weissleder et al teaches the production and use of compositions kits that have all of the limitations of the claimed compositions and kits of the instant claims.  For example, see Weissleder et al at the Abstract and paragraphs 0034-0043 (kits); paragraph 00105 (numbers of targets assayed); paragraph 0108 (types of binding molecules, e.g., antibodies and aptamers); and paragraph 00117 (size of nucleic acid tags).  It would have been obvious for one of ordinary skill in the art at the time the invention was made to designate the target region of the oligonucleotide as being the 3’ end (claim 1108) since there are only two possible ends of the oligonucleotide (i.e. the 3’ end and the 5’ end), it being an arbitrary matter of choice as to which end is the target end.  Likewise, it would have been obvious for one of ordinary skill in the art at the time the invention was made to include a poly(A) sequence in the target region as an arbitrary matter of choice. This rejection is repeated for reasons already of record (e.g., Office action mailed June 8, 2020, paragraph bridging pages 4-5).  Applicants’ arguments and assertions (response filed December 7, 2020 pages 8-11) are not persuasive.  Weissleder et al clearly discloses and teaches the use of large numbers .

ACTION IS FINAL
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.


OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.






/JAMES MARTINELL/            Primary Examiner, Art Unit 1634